 


114 HR 3807 IH: Pay Our Bills Act
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3807 
IN THE HOUSE OF REPRESENTATIVES 
 
October 22, 2015 
Mr. Honda (for himself, Mr. Hinojosa, Ms. Lee, Mr. Swalwell of California, Mr. Huffman, Ms. Norton, Mr. Beyer, Mr. Vargas, Mr. Costa, Ms. Moore, Mr. Takai, Ms. Jackson Lee, Mr. Pascrell, Mr. Cartwright, Mr. Lowenthal, Mr. Cicilline, Mr. Hastings, Ms. Lofgren, Mr. Conyers, Ms. Pingree, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide a process for ensuring the United States does not default on its obligations. 
 
 
1.Short titleThis Act may be cited as the Pay Our Bills Act.  2.Additional Presidential modification of the debt ceiling (a)In generalSubchapter I of chapter 31 of subtitle III of title 31, United States Code, is amended— 
(1)in section 3101(b), by inserting or 3101B after section 3101A; and  (2)by inserting after section 3101A the following: 
 
3101B.Additional Presidential modification of the debt ceiling 
(a)In general 
(1)CertificationIf the President submits a written certification to Congress that the President has determined that the debt subject to limit is within $100,000,000,000 of the limit under section 3101(b) and that further borrowing, in an amount specified in the certification, is required to meet existing commitments, the Secretary of the Treasury may, unless a joint resolution of disapproval is enacted pursuant to this section, exercise authority to borrow an additional amount equal to the amount specified in the certification.  (2)Resolution of disapprovalCongress may consider a joint resolution of disapproval of the authority under paragraph (1) as provided in subsections (c) through (g). If the time for disapproval has lapsed without enactment of a joint resolution of disapproval under this section, the debt limit is increased by the amount authorized under paragraph (1). 
(b)Suspension 
(1)In generalSection 3101(b) shall not apply for the period beginning on the date on which the President submits to Congress a certification under subsection (a) and ending on the earlier of— (A)the date that is 15 calendar days after Congress receives the certification, determined in accordance with subsection (g)(4)(A); or 
(B)the date of enactment of a joint resolution disapproving the President’s exercise of authority with respect to the debt limit under that certification.  (2)Special rule relating to obligations issued during suspension periodEffective on the day after the applicable date described in paragraph (1), the limitation in section 3101(b), as increased under any provision of law, is increased to the extent that— 
(A)the face amount of obligations issued under this chapter and the face amount of obligations whose principal and interest are guaranteed by the United States Government (except guaranteed obligations held by the Secretary of the Treasury) outstanding on the calendar day after the date described in paragraph (1) of this subsection, exceeds  (B)the face amount of such obligations outstanding on the date on which the President submits the applicable certification. An obligation shall not be taken into account under subparagraph (A) unless the issuance of such obligation was necessary to fund a commitment incurred by the Federal Government that required payment before the day after the applicable date described in paragraph (1).
(c)Joint resolution of disapproval 
(1)In generalExcept as provided in subsection (b)(2), the debt limit shall not be increased under this section if, within 15 calendar days after Congress receives the certification described in subsection (a)(1) (regardless of whether Congress is in session), there is enacted into law a joint resolution disapproving the President’s exercise of authority with respect to such increase.  (2)Contents of joint resolutionFor the purpose of this section, the term joint resolution means only a joint resolution— 
(A)that is introduced between the date a certification described in subsection (a)(1) is received and 3 calendar days after that date;  (B)which does not have a preamble; 
(C)the title of which is only as follows: Joint resolution relating to the disapproval of the President’s exercise of authority to increase the debt limit, as submitted under section 3101B of title 31, United States Code, on ______. (with the blank containing the date of such submission); and  (D)the matter after the resolving clause of which is only as follows: That Congress disapproves of the President’s exercise of authority to increase the debt limit, as exercised pursuant to the certification submitted under section 3101B(a) of title 31, United States Code, on ______. (with the blank containing the date of such submission). 
(d)Expedited consideration in House of Representatives 
(1)ReconveningUpon receipt of a certification described in subsection (a)(1), the Speaker, if the House would otherwise be adjourned, shall notify the Members of the House that, pursuant to this section, the House shall convene not later than the second calendar day after receipt of such certification.  (2)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House without amendment not later than 5 calendar days after the date of introduction of the joint resolution. If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar. 
(3)Proceeding to considerationAfter each committee authorized to consider a joint resolution reports it to the House or has been discharged from its consideration, it shall be in order, not later than the sixth day after introduction of the joint resolution, to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on a joint resolution addressing a particular submission. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.  (4)ConsiderationThe joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent. An amendment to the joint resolution or a motion to reconsider the vote on passage of the joint resolution shall not be in order. 
(e)Expedited procedure in Senate 
(1)ReconveningUpon receipt of a certification under subsection (a)(1), if the Senate has adjourned or recessed for more than 2 days, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this section, the Senate shall convene not later than the second calendar day after receipt of such message.  (2)Placement on calendarUpon introduction in the Senate, a joint resolution shall be immediately placed on the calendar. 
(3)Floor consideration 
(A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order at any time during the period beginning on the day after the date on which Congress receives a certification under subsection (a)(1) and ending on the sixth day after the date of introduction of a joint resolution (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of.  (B)ConsiderationConsideration of the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. 
(C)Vote on passageIf the Senate has voted to proceed to a joint resolution, the vote on passage of the joint resolution shall occur immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.  (D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate. 
(f)Amendment not in orderA joint resolution of disapproval considered pursuant to this section shall not be subject to amendment in either the House of Representatives or the Senate.  (g)Coordination with action by other house (1)In generalIf, before passing the joint resolution, one House receives from the other a joint resolution— 
(A)the joint resolution of the other House shall not be referred to a committee; and  (B)the procedure in the receiving House shall be the same as if no joint resolution had been received from the other House, except that the vote on final passage shall be on the joint resolution of the other House. 
(2)Treatment of joint resolution of other houseIf the Senate fails to introduce or consider a joint resolution under this section, the joint resolution of the House shall be entitled to expedited floor procedures under this section.  (3)Treatment of companion measuresIf, following passage of the joint resolution in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable. 
(4)Consideration after passage 
(A)In generalIf Congress passes a joint resolution, the period beginning on the date the President is presented with the joint resolution and ending on the date the President signs, allows to become law without his signature, or vetoes and returns the joint resolution (but excluding days when either House is not in session) shall be disregarded in computing the calendar day period described in subsection (b)(1) or subsection (c)(1).  (B)DebateDebate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees. 
(5)Veto overrideIf within the calendar day period described in subsection (c)(1), Congress overrides a veto of a joint resolution, except as provided in subsection (b)(2), the limit on debt provided in section 3101(b) shall not be raised under this section.  (h)Rules of House of Representatives and SenateThis subsection and subsections (c), (d), (e), (f), and (g) are enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and  (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.. 
(b)Conforming amendmentThe table of sections for chapter 31 of title 31, United States Code, is amended by inserting after the item relating to section 3101A the following:   3101B. Additional Presidential modification of the debt ceiling..   